                        Case 4:16-cr-00278-KGB Document 500 Filed 07/29/20 Page 1 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I

                                                                                                                           J
                                            UNITED STATES DISTRICT COUR1,AMEs
                                                           Eastern District of Arkansas                      By: __w_.--L.,.'lll
                                                                          )
              UNITED STATES OF AMERICA                                    )
                                                                                  JUDGMENT IN A CRIMINAL CASE                               DEP ClERI(

                                   v.                                     )
                DEISKI TRAMAN WOODSON                                     )
                                                                          )
                                                                                  Case Number: 4:16-cr-00278-14 KGB
                                                                          )       USM Number: 31958-009
                                                                          )
                                                                          )        GARRY CORROTHERS
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            3
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 U.S.C. §§ 841 (a)(1)           Conspiracy to Possess with Intent to Distribute and to                    1/28/2017               3

and (b)(1)(C) and 846             Distribute Oxycodone, Hydrocodone, Alprazolam, and other

                                  Schedule II, Ill and IV Controlled Substances, a Class C Felony

       The defendant is sentenced as provided in pages 2 through          _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              D is       Dare dismissed on the motion of the United States.
               ------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          7/17/2020
                                                                         Date oflmposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                         Case 4:16-cr-00278-KGB Document 500 Filed 07/29/20 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment-Page    -=2- of   7
 DEFENDANT: DEISKI TRAMAN WOODSON
 CASE NUMBER: 4:16-cr-00278-14 KGB

                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  46 months.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in substance abuse treatment, mental health counseling and
        educational and vocational programs during incarceration. The Court further recommends the defendant be
        incarcerated in the Texarkana facility or the Seagoville facility.



      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                 D a.m.       D p.m.       on
                     ---------
             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By-----------,--.,.,.,,..,---,--------
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 4:16-cr-00278-KGB Document 500 Filed 07/29/20 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3            7 --
                                                                                                                                of - - -
DEFENDANT: DEISKI TRAMAN WOODSON
CASE NUMBER: 4:16-cr-00278-14 KGB
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:16-cr-00278-KGB Document 500 Filed 07/29/20 Page 4 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page    -----4       of   ------ 7
DEFENDANT: DEISKI TRAMAN WOODSON
CASE NUMBER: 4:16-cr-00278-14 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
AO 245B (Rev. 09/19)    Case in4:16-cr-00278-KGB
                       Judgment   a Criminal Case      Document 500 Filed 07/29/20 Page 5 of 7
                       Sheet 3D - Supervised Release
                                                                                            Judgment-Page    5     of         7
DEFENDANT: DEISKI TRAMAN WOODSON
CASE NUMBER: 4:16-cr-00278-14 KGB

                                     SPECIAL CONDITIONS OF SUPERVISION
 The defendant is not a legal resident of this district, therefore, it is recommended that supervised release be administered
 by the district where he is a legal resident or the district where a suitable release plan has been developed.


 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
 he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
 program. He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
 treatment, the co-pay requirement will be waived.

 The defendant must disclose his substance abuse history to his prescribing physicians and he must allow the probation
 office to verify that disclosure.

 Unless all criminal penalties have been satisfied, the defendant shall not make application for any loan or enter into any
 credit arrangement or incur any new credit charges without approval from the probation office.

 Unless all criminal penalties have been satisfied, the defendant shall disclose business and personal information including
 all assets and unexpected financial gains and liabilities to the probation office.

 The defendant shall not transfer, sell, give away, or otherwise convey an asset without approval from the probation office
 unless all criminal penalties have been satisfied.

 Unless all criminal penalties have been satisfied, the defendant shall provide the probation officer with access to any
 requested financial information and will authorize the release of any financial information. The probation office may share
 financial information with the United States Attorney's Office.
                         Case 4:16-cr-00278-KGB Document 500 Filed 07/29/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page     6      of         7
 DEFENDANT: DEISKI TRAMAN WOODSON
 CASE NUMBER: 4:16-cr-00278-14 KGB
                                                CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                 Fine                      AV AA Assessment*             JVT A Assessment**
 TOTALS             $ 100.00                $ 8,435.00                $ 0.00                       $ 0.00                       $ 0.00



 D The determination of restitution is deferred until          -----
                                                                            . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
        the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered          Priority or Percentage
   Taylor Pharmacy                                                                 $8,435.00                  $8,435.00         Joint and Several

   Hardensburg, Kentucky




 TOTALS                               $                    8,435.00                 s_____a._43_5_.o_o_

 liZl    Restitution amount ordered pursuant to plea agreement $           8,435.00
                                                                          -~--------
 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 liZl    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         liZl the interest requirement is waived for the         D fine     liZl    restitution.

         D   the interest requirement for the       D     fine    D   restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters l09A, 110, I IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)      Casein4:16-cr-00278-KGB
                        Judgment   a Criminal Case                    Document 500 Filed 07/29/20 Page 7 of 7
                        Sheet 6 - Schedule of Payments

                                                                                                                  Judgment -          7_ of
                                                                                                                               Page _ _                7
 DEFENDANT: DEISKI TRAMAN WOODSON
 CASE NUMBER: 4:16-cr-00278-14 KGB


                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~      Lump sum payment of$           100.00                  due immediately, balance due


              •     not later than                                       , or
              •     in accordance with
                                            •    C,
                                                       •      D,
                                                                     •    E, or     1iZ1 F below; or

 B     •      Payment to begin immediately (may be combined with                  • c,       D D,or      D F below); or
 C     D Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                             (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,          30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZl   Special instructions regarding the payment of criminal monetary penalties:
               During incarceration payments will be 50 percent per month of all funds available to the defendant. During
               residential reentry placement payments will be reduced to ten percent of the defendant's gross monthly income.
               Beginning the first month of supervised release, payments will be ten percent of the defendant's gross monthly
               income.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Ill   Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                       Joint and Several                 Corresponding Payee,
       (including defendant number)                            Total Amount                        Amount                           if appropriate
       4:16-cr-00278; Restitution will be joint and several
       with any other individual ordered to pay restitution        8,435.00                8,435.00
       to the same victim on the same loss.

 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5J fine principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs.
